Citation Nr: 1700675	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  10-38 667	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable disability rating for mechanical low back pain.

2. Entitlement to a compensable disability rating for residuals of a bursectomy of the right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to September 1990.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claims for ratings higher than 0 percent, so compensable ratings, for his service-connected mechanical low back pain and right ankle bursectomy residuals.

In support of his claims, the Veteran testified at a hearing at the RO in December 2013 before the undersigned Veterans Law Judge of the Board (Travel Board hearing). A transcript of the hearing is of record.

The Board remanded the claims to the Agency of Original Jurisdiction (AOJ) in March 2014 and again in May 2016 for further development. Notably, the May 2016 remand found that the medical opinion obtained in July 2014 and the September 2014 addendum did not substantially comply with the previous remand instructions and, consequently, still additional medical comment was needed. 

Regrettably, however, as will be discussed, even the additional VA medical opinions since provided in June 2016 do not substantially comply with the prior remand directives. Consequently, there has to be correction of this deficiency before deciding these claims on appeal. See Stegall v. West, 11 Vet. App. 268 (1998) (Where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance). But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Thus, the Board is unfortunately again REMANDING these claims to the AOJ.


REMAND

As already alluded to, the Board previously remanded these claims for additional development - most recently in May 2016. Specifically, the May 2016 remand indicated that previously-obtained medical opinions were inadequate as they had failed to discuss the Veteran's lay statements of continuous and/or recurrent symptoms referable to his low back and right ankle since his time in service. The May 2016 remand consequently requested supplemental comment addressing the Veteran's lay statements as well as the medical treatment records concerning his claimed conditions.

In a June 2016 VA medical examination report, the examiner explained that he was incapable of adding "to the verbiage or documentation" of the prior 2008 and 2014 VA medical examinations. While noting his review of the claims file, including the Veteran's lay statements, this most recent examiner simply concurred with the previous medical examinations, which the Board already had found to be inadequate for the reasons and bases discussed in the preceding remand. So the additional comment that previously was needed is still needed, in turn requiring the Board to again remand the claims.  See 38 C.F.R. § 4.2 (2015) (indicating it is incumbent on the Board in this circumstance to return the report as inadequate for evaluation purposes). See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination, even if not statutorily obligated to, it must provide an adequate one, else, notify the claimant why one cannot or will not be provided.).

Particularly, the June 2016 examiner failed to consider the Veteran's lay statements. In discussing the Veteran's lay statements in regard to these claims, the examiner simply noted that "research has repeatedly shown that memory is spectacularly unreliable and malleable". The examiner went on to note that people in general "conflate, invent and edit" memories; and that Veterans "enjoy no immunity from this tendency". While this assessment may be true in some instances, and possibly even this one especially, the examiner failed to explain how this posited conclusion pertains to this specific Veteran. Notably, as an example, the examiner failed to provide specific instances in which the Veteran's lay statement was inconsistent or medically not possible in regards to claims concerning his low back and right ankle. Furthermore, a finding as to whether the Veteran's lay statements are credible is a legal conclusion, one that is reserved for the fact finder - which, in this case is the Board.  As fact finder, when considering whether lay evidence is satisfactory, including credible, the Board may not only consider internal inconsistency of statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, but also the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

In ultimately rendering a decision on appeal, the Board must analyze the credibility and competency of evidence, to in turn determine its ultimate probative value, and in so doing account for the evidence that it finds to be persuasive or unpersuasive and provide the reasons or bases for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). To this end, the Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability. Id., at 1076; see also 38 U.S.C.A. § 7104 (a) (West 2014). Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).


All of this particularly deserves mentioning since the Board previously has concluded that the Veteran's complaint of ongoing pain and symptoms since incurrence of his service-connected low back and right ankle disorders is credible. (See March 2014 Board Remand). As such, an adequate medical opinion considering his credible and competent statements must be obtained.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").

In regard to the Veteran's right ankle, in particular, the previous VA medical examinations as well as private medical treatment records have described the Veteran's current right ankle condition as a right ankle diabetic ulcer. However, a March 2009 wound care note from Baptist Hospital, noted his right ankle ulcer is not secondary to his diabetes, instead related to his long standing problem with a right ankle cyst. Subsequently, a September 2013 clinical note from Santa Rosa Medical Center cited multiple diabetic foot ulcers and arterial ulcers on the right lower extremity. Therefore, as the claims file contains conflicting medical evidence as concerning the Veteran's right ankle, including in terms of the appropriate diagnosis, a supplemental examination/opinion is needed.


Lastly, the Board sees the Veteran's current right ankle ulcer is located in the same area of his in-service right ankle bursectomy, for which he is currently service connected. VA has continued its denial of entitlement to a compensable disability rating for residuals of the bursectomy of the right ankle, finding that the Veteran's current symptoms are instead the result of his diabetes. But VA has yet to obtain an adequate medical opinion clarifying whether his current right ankle ulcer is related to his non-service-connected diabetes and whether his in-service right ankle bursectomy has made his right ankle more susceptible to ulcers, in other words, aggravated the ulcers to show their secondary relationship with his military service. 38 C.F.R. § 3.310(a) and (b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1998). Thus, medical comment is needed concerning this, as well.

Accordingly, these claims are again REMANDED for the following still additional development and consideration:

1. Schedule the Veteran for another VA compensation examination regarding his low back and right ankle disabilities. Have the examiner review the entire claims file, including the evidence specifically cited in this and the prior remands. 

(a) With regards to the Veteran's low back disability, all pertinent symptomatology, including lumbosacral spine range of motion and all neurological findings, must be reported in detail. All indicated diagnostic testing and evaluation must be accomplished. Applications of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint must be considered. In particular, the examiner must specifically detail any additional range of motion loss due to pain on use, after repetitive motion, or owing to flare-ups. See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

As well, the examiner must specify whether there is ankylosis, either favorable or unfavorable. The examiner is additionally asked, to the extent possible, to identify and provide a clear diagnosis of all disorders affecting the Veteran's low back, i.e., whether in the way of degenerative disc disease, degenerative joint disease, retrolisthesis, herniates nucleus pulposus and/or mechanical low back pain.

As stated in 38 C.F.R. § 4.13, the goal of the requested reconciliation of the various diagnoses and etiological theories of record is to identify and maintain, or, in other words, continue, the diagnosis or etiology upon which service connection for the Veteran's low back disability was initially granted. The examiner resultantly must specify all present-day diagnoses and/or make a change to a diagnosis where medically justified, but with an explanation of the justification.

The examiner is then asked to identify and describe all symptoms and all manifestations attributable to each diagnosis. That is to say, the examiner is asked to try and differentiate, if possible, the extent of symptoms attributable to the Veteran's service-connected mechanical low back pain from those attributable to any other diagnosed disability.

If the examiner determines that any current low back symptoms are the result of conditions other than that for which the Veteran is service connected, the examiner must determine whether these symptoms are so inseparable from the Veteran's service-connected low back disorder (mechanical low back pain) that they are, for all intents and purposes, part and parcel of the service-connected disability. If the examiner is unable to make this distinction, then he/she should expressly so state and consider all symptoms in the aggregate as part and parcel of the Veteran's low back disability (mechanical low back pain). See Mittleider v. West, 11 Vet. App. 181, 182   (1998) (explaining that where it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3 require that reasonable doubt be resolved in the Veteran's favor and such signs and symptoms attributed to the service-connected disability). 

It is imperative the examiner provide explanatory rationale for all opinions offered, whether favorable or unfavorable to the claim. As part of his/her explanation, the examiner must discuss the Veteran's credible lay statements of low back pain in service with continuous or recurrent symptoms of pain since discharge from service and whether this low back pain is related or attributable to his service-connected low back disability or, instead, disability unrelated to his service.

(b) With regards to the Veterans right ankle disability, all pertinent symptomatology, including right ankle range of motion (expressed in degrees) and all neurological findings must be reported in detail. The examiner must comment on whether any limitation of motion shown is moderate versus marked. All additional indicated diagnostic tests and studies should be accomplished. Applications of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered. In particular, the examiner should specifically detail any additional range of motion loss due to pain on use, after repetitive motion, or due to flare-ups. See DeLuca, 8 Vet. App. at 206. As well, the examiner should specify whether there is ankylosis.

After the above testing and evaluation is completed, the examiner is asked, where possible, to identify and provide a clear diagnosis of all disorders affecting the Veteran's right ankle, i.e. his arterial ulcer, diabetic ulcer, degenerative changes, and/or residuals of a bursectomy. 

As stated in 38 C.F.R. § 4.13, the goal of the requested reconciliation of the various diagnoses and etiological theories of record is to identify and maintain, or, in other words, continue, the diagnosis or etiology upon which service connection for the Veteran's right ankle disability was initially granted. The examiner should provide additional diagnoses or make a change to a diagnosis where medically justified, with an explanation of the justification. 

Then, the examiner is asked to identify and describe all symptoms and all manifestations attributable to the diagnoses provided. The examiner is asked to attempt to differentiate, if possible, the extent of symptoms attributable to the Veteran's service-connected right ankle bursectomy residuals from those attributable to any other diagnosed disability, to include his diabetes.

If the examiner determines that any current right ankle symptoms are the result of conditions other than that for which the Veteran is service connected, the examiner should determine if such symptoms are so inseparable from the Veteran's service-connected right ankle condition that they are part and parcel of the service-connected disability. If the examiner is unable to make this distinction, then he/she should expressly so state and consider all symptoms in the aggregate as part and parcel of the Veteran's right ankle disability. See Mittleider, 11 Vet. App. at 182.

If the Veteran's right ankle ulcers are determined to be related to a condition other than his service-connected right ankle disability; the examiner is requested to opine as to whether his in-service right ankle bursectomy made his right ankle more susceptible to ulcers.

The examiner must provide a complete explanation for all opinions provided, including the underlying basis of the opinion, whether favorable or unfavorable to the claim. As part of his/ her explanation, the examiner must discuss the Veteran's credible lay statements of a recurrent ulcer since discharge from service and whether this recurrent ulcer is related or attributable to his service-connected right ankle disability or, instead, separate and distinct from it. 

2. Review the medical examination report to ensure it adequately responds to the questions asked, including that it provides adequate explanation supporting the opinions stated. If the report is deficient in any respect, return the file to the examiner for further review and all necessary additional discussion.

3. Then readjudicate these claims in light of this and all other additional evidence. If these claims continue to be denied, or are not granted to the Veteran's satisfaction, send him and his representative another Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

